Exhibit 10.79

Amendment No. 2

to Commercial Supply Agreement

BETWEEN

CAMBREX PROFARMACO MILANO, and HORIZON PHARMA IRELAND LIMITED

Background:

This Amendment No. 2 (“Amendment No. 2”) is made by and between Cambrex
Profarmaco Milano Srl, Via E. Curiel, 34, 20067 Paullo (MI), Italy (“Cambrex”)
and Horizon Pharma Ireland Limited with its registered office at Connaught
House, 1st Floor, 1 Burlington Road, Dublin 4, Ireland (“Horizon”).

WHEREAS Cambrex and Raptor Pharmaceuticals Inc. entered into an API Supply
Agreement dated November 3, 2010 (the “Agreement”), as amended on April 9, 2013.

WHEREAS the Agreement was assigned by way of mutual consent to Horizon on 10 May
2017.

Cambrex and Horizon now wish to amend the Agreement to replace the Purchasing
Specifications Exhibit (Exhibit 1.13) to the Agreement. The effective date of
this Amendment No. 2 is January 17, 2018 (the “Effective Date”). Cambrex and
Horizon, as used herein, may be referred to, collectively, as “Parties” and
individually as a “Party”.

NOW THEREFORE in consideration of the premises hereof and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Parties, the Parties agree to amend the Agreement as
follows:

ARTICLE 1 AMENDMENT TO EXHIBIT 1.13

1.1 Specifications for Purchasing. Horizon and Cambrex hereby replace the
existing Exhibit 1.13 with the Exhibit 1.13 attached here as Exhibit A.

ARTICLE 2 MISCELLANEOUS

2.1 No Other Modifications. The “Background” section of this document is
incorporated into the Agreement. Except as expressly amended by this Amendment
No. 2, the terms and conditions of the Agreement shall remain in full force and
effect.

2.2 Counterparts. This Amendment No. 2 may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

2.3 Entire Agreement. The Agreement, as amended hereby, together with all other
Amendments, constitute the full, complete, final and integrated agreement
between the parties related to the subject matter hereof and thereof and
supersede all previous written or oral negotiations, commitments, agreements,
transactions or understandings concerning the subject matter hereof.

(Signatures on next page)

 

Page 1



--------------------------------------------------------------------------------

Confidential

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment No. 2 as of
the date first set forth above.

Agreed and Accepted:

 

  Horizon Pharma Ireland Limited    Cambrex Profarmaco Milano   By:  /s/ Paul
Condon    By:  /s/ Aldo Magnini   Printed Name:  Paul Condon    Printed
Name:  Aldo Magnini   Title:  Director    Title:  Managing Director   Date:  7th
January 2018    Date:  January 17, 2018

 

 

Omitted Schedule:

Exhibit A – Replacement Exhibit 1.13

 

Page 2